Citation Nr: 0733911	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-17 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for left trigeminal 
neuralgia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that rating decision, the RO denied a 
rating in excess of 10 percent for his service-connected left 
trigeminal neuralgia.  The veteran's filed a timely notice of 
disagreement to this decision.  In a February 2005 rating 
decision, the RO granted an increased from 10 percent to 30 
percent for the service-connected left trigeminal neuralgia 
from July 30, 2004, the date the veteran filed his claim for 
increase.  The veteran noted that this increase did not 
satisfy his appeal, and later perfected his appeal.

The veteran's appeal was previously before the Board in 
January 2007.  At that time, the Board characterized the 
appeal as involving two issues:  entitlement to a rating in 
excess of 10 percent for left trigeminal neuralgia, for the 
period from June 28, 2002, to July 29, 2004 and for 
entitlement to a rating in excess of 30 percent for left 
trigeminal neuralgia, from July 30, 2004.  However, the Board 
erred in styling the issue.  A review of the record does show 
that the veteran did file an earlier claim for an increased 
rating for left trigeminal neuralgia on June 28, 2002.  In a 
March 2003 rating decision, the RO denied this claim for an 
increased rating.  However, the veteran filed an untimely 
notice of disagreement on July 30, 2004.  The veteran was 
provided notice that this notice of disagreement was untimely 
in an August 2004 letter.  This July 30, 2004 notice of 
disagreement was construed by the RO as a reopened claim for 
an increased rating for left trigeminal neuralgia and, as 
noted above, the October 2004 RO decision denying that claim 
is the subject of the current appeal.  us, the only issue on 
appeal is entitlement to a rating in excess of 30 percent 
from July 30, 2004, the date of claim. 

In January 2007, the Board directed that the veteran be 
scheduled for a Travel Board hearing.  Upon remand, this 
hearing was held in June 2007 before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file.

The Board notes that May 2005 and December 2005 rating 
decisions denied service connection for depression as 
secondary to the service-connected left trigeminal neuralgia 
and the December 2005 rating decision also denied entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  In an August 2006 rating decision, 
however, the RO granted service connection for depression, 
and assigned a rating of 30 percent for the disability.  

In the December 2005 rating decision that denied entitlement 
to TDIU, the RO found that the evidence failed to show the 
veteran is unemployable due to service-connected 
disabilities.  However, in a January 2005 VA examination 
report the examiner noted that the veteran could not work due 
to the service-connected trigeminal neuralgia and the veteran 
has subsequently alleged, in essence, that his service-
connected disability precludes all forms of substantially 
gainful employment consistent with his education and 
employment experience.  Under these circumstances, a claim of 
entitlement to a TDIU is raised by the record.  The Appeals 
Management Center (AMC)/RO must take appropriate action 
regarding this raised claim for a TDIU.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

In his testimony before the Board, the veteran described the 
symptoms and functional impairment of his service-connected 
disability of the trigeminal nerve.  The trigeminal nerve 
(nervus trigeminus) is sensory in supplying the face, teeth, 
mouth, and nasal cavity, and motor in supplying the muscles 
of mastication.  See Dorland's Illustrated Medical Dictionary 
1243 (30th ed. 2003). 

The veteran noted that he had had seven surgeries upon the 
trigeminal nerve.  After the last operation, he recalled that 
pain had increased and had spread from the eye area to the 
temple and down to the jaw.  The record indicates that the 
veteran's last procedure was a gamma knife radiosurgery of 
the left trigeminal nerve in June 2004.

The veteran testified that he currently felt as though his 
eye was constantly "squeezed", he has numbness in the face 
and that his service-connected disability affects the vision 
in his left eye.  The reports of VA examinations of record 
include notations of pain in the eye and numbness around the 
eye, but an April 2006 VA optometry examination indicated 
that the veteran had "unremarkable eye health." 

The veteran also testified that he had "seizures" as part 
of the service-connected disability.  During these episodes, 
the veteran said that he was unable to do anything and that 
they sometimes last fifteen minutes.  He noted that he has up 
to 10 of these "seizures" a day.  In this regard, it is 
pertinent to note that an August 2002 VA examination report 
documents that on examination, every couple of minutes, the 
veteran's whole body jolted and his eye may twitch or close.  
The veteran stated that this happens when he has lancinating 
(sharply cutting) pain.  

38 C.F.R. § 4.120 provides that a neurological condition is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory or mental function.  The regulation further 
provides that VA consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremor, visceral manifestations, injury 
to the skull, etc.  In rating disability from the conditions 
in the preceding sentence refer to the appropriate schedule.  
38 C.F.R. § 4.120.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with 
the maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124.  Tic douloureux, or trifacial neuralgia, 
however, may be rated up to complete paralysis of the 
affected nerve.  See 38 C.F.R. § 4.124.

The highest schedular rating allowed for trigeminal neuralgia 
due to the provisions of 38 C.F.R. § 4.124, without a finding 
that the veteran has tic douloureux, is the 10 percent rating 
for moderate incomplete paralysis.  There is no evidence 
currently of record that the veteran has tic douloureux.

The veteran's disability is currently rated under Diagnostic 
Code 8405, located in 38 C.F.R. § 4.124a, which provides a 
code from neuralgia.  As indicated by 38 C.F.R. § 4.124, 
however, it is rated on the scale for paralysis and 
incomplete paralysis of the involved nerve.  Diagnostic Code 
8205 provides that a 10 percent rating is warranted for 
moderate incomplete paralysis of the fifth (trigeminal) 
cranial nerve.  A 30 percent rating is warranted for severe 
incomplete paralysis and complete paralysis warrants a 50 
percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8205.  

After review of the evidence, the veteran's testimony that 
his disability has recently increased in severity, and VA 
regulations outlined above, the Board finds that upon remand 
the veteran should be scheduled for another VA examination to 
determine the current severity of his service-connected left 
trigeminal neuralgia.  During this examination, the examiner 
should note all symptoms and signs that are due to the 
service-connected disability.  See 38 C.F.R. § 3.327.

The Board also notes that the RO issued the last supplemental 
statement of the case (SSOC) regarding the issue on appeal in 
December 2005.  Since the issuance of this SSOC, additional 
records, including VA treatment records, have been associated 
with the claims file without a waiver of RO review of that 
evidence signed by the veteran.  As the Board finds the 
additional records are relevant to the veteran's claim and 
this appeal must be remanded for the reasons noted above, a 
letter requesting whether the veteran wishes to waive such 
initial review will not be sent by the Board; rather, the TO 
should simply consider the evidence in question when it 
readjudicates the claim.  See 38 C.F.R. § 19.37(a).

After this development is completed, the AMC/RO should also 
specifically consider whether the veteran's claim should be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran should be issued a 
supplemental statement of the case that addresses all of the 
evidence received since the December 2005 supplemental 
statement of the case was issued and addresses all symptoms 
of the veteran's disability evaluated in the examination to 
be performed upon remand.  In addition, this supplemental 
statement of the case should include copies of relevant 
regulations not previously provided to the veteran, including 
38 C.F.R. §§ 4.2-4.16, as well as relevant regulations and 
Diagnostic Codes for additional symptoms that the examiner 
upon remand finds is part of the service-connected 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  The letter must address 
the evidence and information needed for 
the veteran to substantiate the claim 
for an increased rating for a left 
trigeminal neuralgia.

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for the claim on appeal should be 
obtained and made part of the record.

3.  The veteran should be scheduled for 
a VA neurological examination for the 
purpose of determining the current 
severity of his service-connected left 
trigeminal neuralgia.  The claims file 
and a copy of this remand should be sent 
to the examiner. 

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should answer the following: 

It is at least as likely as not (50 
percent or greater probability) that the 
veteran has tic douloureux?

If it is found that the veteran has tic 
douloureux, it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's service-connected 
disability is equal in severity/ or is 
otherwise representative of complete 
paralysis of the trigeminal nerve?

The examiner should also fully describe 
and evaluate all symptoms and signs that 
are due to the veteran's left trigeminal 
neuralgia, to include any loss of vision 
or other functional limitation and 
specifically answer the following:

It is at least as likely as not (50 
percent or greater probability) that the 
veteran has temporary vision loss or 
other left eye disability that is part 
of his service-connected left trigeminal 
neuralgia?  If so, please describe the 
severity of the disability.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
finding of additional limitation of 
motion; less likely weighs against such 
a finding.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  After this development is completed, 
the AMC/RO should refer the claim to the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of assignment 
of an extraschedular evaluation under 38 
C.F.R. § 3.321.

5.  Thereafter, the veteran's claim on 
appeal must be readjudicated with 
consideration of all of the evidence 
received since the December 2005 
supplemental statement of the case was 
issued.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the December 2005 supplemental 
statement of the case was issued and 
addresses all symptoms and signs of the 
veteran's disability evaluated in the 
examination to be performed upon remand.  

In addition, this supplemental statement 
of the case should include copies of 
relevant regulations not previously 
provided to the veteran, including 
38 C.F.R. §§ 4.2-4.16, as well as 
relevant regulations and Diagnostic Codes 
for additional symptoms that the examiner 
upon remand finds is part of the service-
connected disability.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.





The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


